DETAILED ACTION
Claims 2-17 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 11, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2008/0229091 A1 to Abu-Akel in view of U.S. Pub. No. 2008/0028053 A1 to Kelley et al. and further in view of U.S. Pub. No. 2004/0092282 A1 to Kim et al.
As to claim 2, Abu-Akel teaches an electronic apparatus activation control apparatus, comprising: 
a communication unit configured to perform communication via a network (Communication Controller 26); and 
a data processing unit (Remote Activation Device 12) configured to output an activation instruction to a network apparatus (Target Computer 16) connected to the network through the communication unit, the data processing unit recognizing a state transition from a non-active state to an active state of the electronic apparatus activation control apparatus and outputting the activation instruction to the network apparatus on the basis of recognition of the state transition (“...The remote activation device 12 is connected to a target computer 16 (e.g., the computer of a mobile computer workstation) via the wired network interface module 34 of the communications controller 26 of the device 12 and a wired network interface 20 of the target computer 16. An Ethernet cable 42, as is well-known in the art, can provide the physical means to achieve the wired connection between the remote activation device 12 and target computer 16. In this manner, the remote activation device 12 simulates a network host computer and forms a "mini-network" with the target computer 16. The remote activation device 12 can then use WOL technology to "wake-up" the target computer 16. In this regard, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 which instructs the computer to power ON. Once the target computer 16 is ON, the target computer 16 is capable of connecting to the WLAN 18 and network host computer 14 of the work environment. Thereafter, the network host computer 14 is able to communicate and provide instructions (e.g., to carry out maintenance processes) to the target computer 16 via the WLAN 18...Ultimately, the remote activation device 12 is operable to power ON the target computer 16 without the target computer 16 being connected to a wired network. The remote activation device 12 can be used with any target computer 16 that incorporates or is compatible with WOL technology...A user interface 128, 228, 328 for the remote activation device 12, such as a power switch or button 44 (FIGS. 1 and 2), can be integrated into the control unit 114, 214, 314 to permit a user of the mobile computer workstation 100, 200, 300 to initiate operation of the remote activation device 12 manually, as further described herein...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12...After operation of the remote activation device 12 is initiated, the remote activation device 12 then generates a WOL magic packet and sends it to the target computer 16 over the wired network connection between its communications controller and the wired network interface of the target computer 16...The target computer 16, upon receiving the WOL magic packet, "wakes up". The target computer 16 can then negotiate a connection to a WLAN that has been established and is in present in the work environment. Once powered ON, the computer is available for use by the user...It should also be appreciated that the remote activation device 12 can double as a simple "ON" switch for the computer; for example, in embodiments of the remote activation device 12 including the user-actuated switch or button 44. In such a configuration, the remote activation device 12 provides a mechanism by which the computer may be powered ON by a user in situations where the computer may be housed in a location that is inaccessible to the user, such as in a secure compartment 120, 220, 320 of a mobile computer workstation 100, 200, 300 (see, e.g., FIGS. 3a, 3b and 3c). When the user actuates the switch or button 44, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 to turn the target computer 160N, making it available for use by the user...” paragraphs 0040/0041/0054/0058-0060/0062), wherein in the state transition from the non-active state to the active state (a WOL magic packet).  
Abu-Akel does not explicitly a plurality of network apparatuses, and wherein in the state transition from the non-active state to the active state, the data processing unit makes a determination whether the state transition was caused by one of an apparatus and a user and selects which of the plurality of network apparatuses to output the activation instruction based on the determination.
Kelley teaches wherein in the state transition from the non-active state to the active state, the data processing unit makes a determination whether the state transition was caused by one of an apparatus and a user and selecting a network apparatus to output the activation instruction based on the determination (“...As shown in FIG. 2, while a system is powered off, step 202, the system can be turned on by activating a power button, step 201, or by another power management event (PME), such as a PME provided from a network interface card (NIC) that receives WOL data, step 203. In one embodiment, one or more WOL instructions are received, as well as control information for modifying the system startup process. The system control information provided as part of the WOL process may include any of the types of control information described above...At step 204 a determination is made regarding whether the system activation is the result of a PME or not. If NO, the normal boot path is continued, step 208. If YES, the NIC is checked at step 205 to obtain any system control information that has been provided as part of the WOL process. At step 206, a decision is made regarding whether system control information is present. If NO, the normal boot path is continued by proceeding to step 208. If YES, the control information is processed at step 207. In one embodiment, the processing at step 207 may include the use of a system or hard drive password, instructions bypassing any password requirements, an instruction to boot up from another device, an instruction to disable ASF reporting or any other system control commands provided as part of the WOL processing. Once the control information is processed at step 207, the normal boot path is continued by proceeding to step 208...” paragraphs 0017/0018).
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel with the teaching of Kelley because the teaching of Kelley would improve the system of Abu-Akel by providing a Wake On LAN (WOL) computer system for controlling information handling system startup process (Kim paragraph 0007).
Kim teaches a plurality of network apparatuses (“...If the user chooses one of the plurality of electronic appliances 10 to control from the list of the plurality of electronic appliances 10 that is displayed on the user's terminal 7, the power of the selected electronic appliance 10 is controlled by a telephone signal transmitted to the selected electronic appliance 10 through the telephone network 32 from the remote control server 5. That is, the power of an electronic appliance 10 can be controlled remotely by the user's terminal 7 available for accessing the Internet 3 with the use of the existing telephone network 32...The ring signal is generated when the user selects the electronic appliance 10, the power of which he desires to control, among the list of electronic appliances 10 displayed on the web page of the user's terminal 7. That is, the ring signal is transmitted to the selected electronic appliance 10, and a telephone network accessing unit 12 of the selected electronic appliance 10 (to be described later) senses the ring signal. In the case where the selected electronic appliance 10 is turned off, power is supplied to the electronic appliance 10 by the sensed ring signal...In the case of a DTMF signal as another embodiment, if the electronic appliance 10, the power of which the user desires to control, is selected through the user's terminal 7, the telephone signal transmitting unit 24 transmits the ring signal to the electronic appliance 10. Subsequently, the electronic appliance 10 receives the telephone signal from the user. If the user presses buttons on the keypad of the user's terminal 7, or number buttons on a cellular phone, to control power of the electronic appliance10, the telephone signal transmitting unit 24 transmits this information to the electronic appliance 10 as a DTMF signal...In an embodiment, the controller 16 controls the power supplying unit 14 so as to allow power of the electronic appliance 10 to be controlled according to a selection of the electronic appliance 10 through the user's terminal 7 and a separate manipulation for power control, for example, according to the DTMF signal generated by pressing a specific button on the keypad...In the above-described embodiments, power of the electronic appliance 10 linked to the remote control server 5 through the telephone network 32 is activated by manipulation by the user of the user's terminal 7 that is accessible to the Internet 3. Where power of the electronic appliance 10 is turned on, the electronic appliance 10 may be constructed so that its power is turned off according to a ring signal or a DTMF signal...” paragraphs 0007/0026/0033/0034/0050).
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel and Kelley with the teaching of Kim because the teaching of Kim would improve the system of Abu-Akel and Kelley by a remote control system of electronic appliances capable of controlling power supply to the electronic appliances and allowing user to select an electronic appliance of a plurality of electronic appliances to activate (Kim paragraph 0003).

As to claims 11 and 15, see the rejection of claim 2 above.

Claims 2, 4, 5, 9, 11, 13 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2008/0229091 A1 to Abu-Akel in view of U.S. Pub. No. 2005/0239518 A1 to D’Agostino et al.

As to claim 2, Abu-Akel teaches an electronic apparatus activation control apparatus, comprising: 
a communication unit configured to perform communication via a network (Communication Controller 26); and 
a data processing unit (Remote Activation Device 12) configured to output an activation instruction to a network apparatus (Target Computer 16) connected to the network through the communication unit, the data processing unit recognizing a state transition from a non-active state to an active state of the electronic apparatus activation control apparatus and outputting the activation instruction to the network apparatus on the basis of recognition of the state transition (“...The remote activation device 12 is connected to a target computer 16 (e.g., the computer of a mobile computer workstation) via the wired network interface module 34 of the communications controller 26 of the device 12 and a wired network interface 20 of the target computer 16. An Ethernet cable 42, as is well-known in the art, can provide the physical means to achieve the wired connection between the remote activation device 12 and target computer 16. In this manner, the remote activation device 12 simulates a network host computer and forms a "mini-network" with the target computer 16. The remote activation device 12 can then use WOL technology to "wake-up" the target computer 16. In this regard, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 which instructs the computer to power ON. Once the target computer 16 is ON, the target computer 16 is capable of connecting to the WLAN 18 and network host computer 14 of the work environment. Thereafter, the network host computer 14 is able to communicate and provide instructions (e.g., to carry out maintenance processes) to the target computer 16 via the WLAN 18...Ultimately, the remote activation device 12 is operable to power ON the target computer 16 without the target computer 16 being connected to a wired network. The remote activation device 12 can be used with any target computer 16 that incorporates or is compatible with WOL technology...A user interface 128, 228, 328 for the remote activation device 12, such as a power switch or button 44 (FIGS. 1 and 2), can be integrated into the control unit 114, 214, 314 to permit a user of the mobile computer workstation 100, 200, 300 to initiate operation of the remote activation device 12 manually, as further described herein...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12...After operation of the remote activation device 12 is initiated, the remote activation device 12 then generates a WOL magic packet and sends it to the target computer 16 over the wired network connection between its communications controller and the wired network interface of the target computer 16...The target computer 16, upon receiving the WOL magic packet, "wakes up". The target computer 16 can then negotiate a connection to a WLAN that has been established and is in present in the work environment. Once powered ON, the computer is available for use by the user...It should also be appreciated that the remote activation device 12 can double as a simple "ON" switch for the computer; for example, in embodiments of the remote activation device 12 including the user-actuated switch or button 44. In such a configuration, the remote activation device 12 provides a mechanism by which the computer may be powered ON by a user in situations where the computer may be housed in a location that is inaccessible to the user, such as in a secure compartment 120, 220, 320 of a mobile computer workstation 100, 200, 300 (see, e.g., FIGS. 3a, 3b and 3c). When the user actuates the switch or button 44, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 to turn the target computer 160N, making it available for use by the user...” paragraphs 0040/0041/0054/0058-0060/0062), wherein in the state transition from the non-active state to the active state (a WOL magic packet).  
Abu-Akel does not explicitly a plurality of network apparatuses, and wherein in the state transition from the non-active state to the active state, the data processing unit makes a determination whether the state transition was caused by one of an apparatus and a user and selects which of the plurality of network apparatuses to output the activation instruction based on the determination.
D’Agostino teaches a plurality of network apparatuses (FIG. 1 illustrates a system 100 that facilitates state machine power management. The system 100 comprises a power management component 110 and an interface component 120. The system 100 can be employed in connection with essentially any state-machine (e.g., a portable terminal, a data reading unit, a laptop computer, a VCR, a stereo, a phone, an alarm system, etc.) in order to reduce power consumption and extend battery life, if applicable, while sustaining a desired level of functionality...” paragraph 0034) and wherein in the state transition from the non-active state to the active state, the data processing unit makes a determination whether the state transition was caused by one of an apparatus and a user and selects which of the plurality of network apparatuses to output the activation instruction based on the determination (“...The power management component 110 can additionally be invoked to supply power to a component(s) of a state machine (e.g., after power has been reduced and/or removed from a component). Such activation can be initiated via depression and/or turning of a key, a touch on a touch screen, programmatic control via API, voice activation, an expired timeout, a date, electrical current, a request, a signal (e.g., via a direct and wireless connection), motion detection, a network packet (e.g., via a "keep alive" signal and wake-on-LAN request), etc. In addition, the power management component 110 can utilize historical information to infer (e.g., in connection with classifiers, probabilities, statistics, and rules) when power should be applied to a component(s) of a state machine without notification. For example, a history log may show that at a particular time each day, particular components of a state machine are utilized. The power management component 110 can utilize such information to ensure power is provided to these state machine components in order to mitigate any need for a "wake-up" notification...” paragraphs 0039/0055).
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel with the teaching of D’Agostino because the teaching of D’Agostino would improve the system of Abu-Akel by a remote control system of electronic appliances capable of controlling power supply to the electronic appliances and allowing user the flexibility of how to activate the electronic appliances.

As to claim 4, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, wherein the state transition from the non-active state to the active state shifts the network apparatus to an activation state (“...The remote activation device 12 is connected to a target computer 16 (e.g., the computer of a mobile computer workstation) via the wired network interface module 34 of the communications controller 26 of the device 12 and a wired network interface 20 of the target computer 16. An Ethernet cable 42, as is well-known in the art, can provide the physical means to achieve the wired connection between the remote activation device 12 and target computer 16. In this manner, the remote activation device 12 simulates a network host computer and forms a "mini-network" with the target computer 16. The remote activation device 12 can then use WOL technology to "wake-up" the target computer 16. In this regard, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 which instructs the computer to power ON. Once the target computer 16 is ON, the target computer 16 is capable of connecting to the WLAN 18 and network host computer 14 of the work environment. Thereafter, the network host computer 14 is able to communicate and provide instructions (e.g., to carry out maintenance processes) to the target computer 16 via the WLAN 18...Ultimately, the remote activation device 12 is operable to power ON the target computer 16 without the target computer 16 being connected to a wired network. The remote activation device 12 can be used with any target computer 16 that incorporates or is compatible with WOL technology...A user interface 128, 228, 328 for the remote activation device 12, such as a power switch or button 44 (FIGS. 1 and 2), can be integrated into the control unit 114, 214, 314 to permit a user of the mobile computer workstation 100, 200, 300 to initiate operation of the remote activation device 12 manually, as further described herein...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12...After operation of the remote activation device 12 is initiated, the remote activation device 12 then generates a WOL magic packet and sends it to the target computer 16 over the wired network connection between its communications controller and the wired network interface of the target computer 16...The target computer 16, upon receiving the WOL magic packet, "wakes up". The target computer 16 can then negotiate a connection to a WLAN that has been established and is in present in the work environment. Once powered ON, the computer is available for use by the user...It should also be appreciated that the remote activation device 12 can double as a simple "ON" switch for the computer; for example, in embodiments of the remote activation device 12 including the user-actuated switch or button 44. In such a configuration, the remote activation device 12 provides a mechanism by which the computer may be powered ON by a user in situations where the computer may be housed in a location that is inaccessible to the user, such as in a secure compartment 120, 220, 320 of a mobile computer workstation 100, 200, 300 (see, e.g., FIGS. 3a, 3b and 3c). When the user actuates the switch or button 44, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 to turn the target computer 160N, making it available for use by the user...” paragraphs 0040/0041/0054/0058-0060/0062).  

As to claim 5, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, wherein the data processing unit periodically performs a state detection of the electronic apparatus activation 2Application No.: 16/553,371Docket No.: SATURN 3.0-3081 CON control apparatus, and in the case where the electronic apparatus activation control apparatus is in the active state, periodically outputs the activation instruction to the network apparatus (“...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12...” paragraph 0058).  

As to claim 9, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, wherein the electronic apparatus activation control apparatus is an illumination switch, and wherein the data processing unit recognizes an operation of turning on the illumination switch by a user as the state transition from the non-active state to the active state of the electronic apparatus activation control apparatus and outputs the activation instruction to the network apparatus on the basis of the recognition of the state transition (“...A user interface 128, 228, 328 for the remote activation device 12, such as a power switch or button 44 (FIGS. 1 and 2), can be integrated into the control unit 114, 214, 314 to permit a user of the mobile computer workstation 100, 200, 300 to initiate operation of the remote activation device 12 manually, as further described herein...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12... It should also be appreciated that the remote activation device 12 can double as a simple "ON" switch for the computer; for example, in embodiments of the remote activation device 12 including the user-actuated switch or button 44. In such a configuration, the remote activation device 12 provides a mechanism by which the computer may be powered ON by a user in situations where the computer may be housed in a location that is inaccessible to the user, such as in a secure compartment 120, 220, 320 of a mobile computer workstation 100, 200, 300 (see, e.g., FIGS. 3a, 3b and 3c). When the user actuates the switch or button 44, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 to turn the target computer 160N, making it available for use by the user...” paragraphs 0054/0058/0062).  

As to claims 11, 15 and 16 see the rejection of claim 2 above.

As to claim 13, Abu-Akel teaches the electronic apparatus activation control system according to claim 11, wherein in response to reception of the activation instruction from the network apparatus activation device, the network apparatus performs a transition process from a standby state in which a reception4Application No.: 16/553,371Docket No.: SATURN 3.0-3081 CON detection of the activation instruction is possible to an activation state in which an apparatus main operation is possible (“...The remote activation device 12 is connected to a target computer 16 (e.g., the computer of a mobile computer workstation) via the wired network interface module 34 of the communications controller 26 of the device 12 and a wired network interface 20 of the target computer 16. An Ethernet cable 42, as is well-known in the art, can provide the physical means to achieve the wired connection between the remote activation device 12 and target computer 16. In this manner, the remote activation device 12 simulates a network host computer and forms a "mini-network" with the target computer 

As to claim 16, Abu-Akel teaches the remote activation device 12 can then use WOL technology to "wake-up" the target computer 16. In this regard, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 which instructs the computer to power ON. Once the target computer 16 is ON, the target computer 16 is capable of connecting to the WLAN 18 and network host computer 14 of the work environment. Thereafter, the network host computer 14 is able to communicate and provide instructions (e.g., to carry out maintenance processes) to the target computer 16 via the WLAN 18...The target computer 16, upon receiving the WOL magic packet, "wakes up". The target computer 16 can then negotiate a connection to a WLAN that has been established and is in present in the work environment. Once powered ON, the computer is available for use by the user...It should also be appreciated that the remote activation device 12 can double as a simple "ON" switch for the computer; for example, in embodiments of the remote activation device 12 including the user-actuated switch or button 44. In such a configuration, the remote activation device 12 provides a mechanism by which the computer may be powered ON by a user in situations where the computer may be housed in a location that is inaccessible to the user, such as in a secure compartment 120, 220, 320 of a mobile computer workstation 100, 200, 300 (see, e.g., FIGS. 3a, 3b and 3c). When the user actuates the switch or button 44, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 to turn the target computer 160N, making it available for use by the user...” paragraphs 0040/0060/0062).  

As to claim 17, D’Agostino teaches the electronic apparatus activation control apparatus according to claim 2, wherein the data processing unit makes the determination whether the state transition was caused by one of the apparatus and the user comprises the data processing unit makes the determination based on terminal identifier (particular components of a state machine are utilized/ customized for mobile terminals) associated with a given user terminal, and selects which of the plurality of network apparatuses to output the activation instruction based on the given user terminal identified as causing the state transition (“...The power management component 110 can additionally be invoked to supply power to a component(s) of a state machine (e.g., after power has been reduced and/or removed from a component). Such activation can be initiated via depression and/or turning of a key, a touch on a touch screen, programmatic control via API, voice activation, an expired timeout, a date, electrical current, a request, a signal (e.g., via a direct and wireless connection), motion detection, a network packet (e.g., via a "keep alive" signal and wake-on-LAN request), etc. In addition, the power management component 110 can utilize historical information to infer (e.g., in connection with classifiers, probabilities, statistics, and rules) when power should be applied to a component(s) of a state machine without notification. For example, a history log may show that at a particular time each day, particular components of a state machine are utilized. The power management component 110 can utilize such information to ensure power is provided to these state machine components in order to mitigate any need for a "wake-up" notification...At reference numeral 820, the power management component receives a request to lower and/or remove power to portions of the state machine. As noted previously, configurations can be utilized to facilitate such power control and/or a direct signal indicating how to manage power can be received. Such configuration can be obtained from a plurality of stores and/or provided via a configuration API. In general, a user-defined store can be utilized to save customized configurations generated by one or more users. Such configurations can be customized for mobile terminals, applications and/or users, and provide for multiple configurations. The default store can store general configurations based on testing, design specifications, customer surveys, and/or other heuristics, for example. The application-generated store can store configurations that are generated by applications and turned to particular software. The intelligence-based configuration store can store configurations automatically generated in connection with machine learning, statistics, probabilities, inferences and/or classifiers. The configuration API can be utilized by the user to dynamically define and/or change the power management in real-time...” paragraphs 0055/0061).
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel with the teaching of D’Agostino because the teaching of D’Agostino would improve the system of Abu-Akel by a remote control system of electronic appliances capable of controlling power supply to the electronic appliances and allowing user the flexibility of how to activate the electronic appliances.

Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  U.S. Pub. No. 2008/0229091 A1 to Abu-Akel in view of  U.S. Pub. No. 2005/0239518 A1 to D’Agostino et al. and further in view of Pub. No. 2012/0209991 A1 to Handa 

As to claim 3, Abu-Akel as modified by D’Agostino teaches the electronic apparatus activation control apparatus according to claim 2, however it is silent with reference to wherein the data processing unit is further configured to, after outputting the activation instruction for receipt by the network apparatus: the data processing unit is further configured to, after outputting the activation instruction for receipt by the network apparatus: (i) cause the electronic apparatus activation control apparatus to enter a standby state for a time period, (ii) after the time period has elapsed, determine whether or not the electronic apparatus activation control apparatus is maintained in the active state or is in the non-active state, (iii) output the activation instruction until a determination result therefrom indicates that the electronic apparatus activation control apparatus has shifted from the active state to the non-active state.
 Handa teaches the data processing unit is further configured to, after outputting the activation instruction for receipt by the network apparatus, 
(i) cause the electronic apparatus activation control apparatus to enter a standby state for a time period (S408 paragraphs 0068/0069) and 
(ii) after the time period has elapsed, determine whether or not the electronic apparatus activation control apparatus is maintained in the active state or is in the non-active state (S408 paragraphs 0068/0069) and 
(iii) output the activation instruction until a determination result therefrom indicates that the electronic apparatus activation control apparatus has shifted from the active state to the non- active state (Step 408 paragraphs 0068/0069). 
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel and D’Agostino with the teaching of Handa because the teaching of Handa would improve the system of Abu-Akel and D’Agostino vans by seamlessly controlling the activation of remote devices.

As to claim 12, see the rejection of claim 3 above.

Claims 6, 10 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  U.S. Pub. No. 2008/0229091 A1 to Abu-Akel in view of  U.S. Pub. No. 2005/0239518 A1 to D’Agostino et al.
as applied to claim 2 above, and further in view of U.S. Pub. No. 2009/0299541 A1 to Park et al.

As to claim 6, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, wherein the data processing unit periodically performs a state detection of the electronic apparatus activation control apparatus (“...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12...” paragraph 0058).  
Abu-Akel as modified by Kim is silent with reference to when recognizing that the electronic apparatus activation control apparatus shifts from the active state to the non-active state, stops outputting of the activation instruction to the network apparatus. 
Park teaches when recognizing that the electronic apparatus activation control apparatus shifts from the active state to the non-active state, stops outputting of the activation instruction to the network apparatus (“...In FIG. 4, if the power off command input by the user is received (S410-Y), the control device 100 may check the power state of the plurality of apparatuses in the home network (S420). In more detail, if a single code is used to control the power of the plurality of apparatuses in the home network, the control device 100 requests the power state information from the plurality of apparatuses, and then monitors the power state of the plurality of apparatuses currently connected over the home network using the power state information received as a result of the request. Here, the received power state information may comprise ID information and power control code information associated with each of the plurality of apparatuses...Alternatively, if the power on code and power off code are used to control the power of the plurality of apparatuses in the home network, there is no need for the control device 100 to monitor the power state of the plurality of apparatuses within the home network...Subsequently, the control device 100 controls the plurality of apparatuses to be concurrently turned off according to the monitored power state of the plurality of apparatuses (S430). In more detail, the control device 100 identifies currently running apparatuses among the plurality of apparatuses using the received power state information, and transmits a power off code to the currently running apparatuses, to concurrently turn off all of the currently running apparatuses in the home network. Accordingly, it is possible for a user to turn off all of the currently running apparatuses using a single power control button, so user convenience can increase...” paragraphs 0046-0048).
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel and D’Agostino with the teaching of Park because the teaching of Park would improve the system of Abu-Akel and D’Agostino by optimally monitoring and controlling power resources.

As to claim 10, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, the electronic apparatus activation control apparatus being an illumination switch (“...A user interface 128, 228, 328 for the remote activation device 12, such as a power switch or button 44 (FIGS. 1 and 2), can be integrated into the control unit 114, 214, 314 to permit a user of the mobile computer workstation 100, 200, 300 to initiate operation of the remote activation device 12 manually, as further described herein...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12... It should also be appreciated that the remote activation device 12 can double as a simple "ON" switch for the computer; for example, in embodiments of the remote activation device 12 including the user-actuated switch or button 44. In such a configuration, the remote activation device 12 provides a mechanism by which the computer may be powered ON by a user in situations where the computer may be housed in a location that is inaccessible to the user, such as in a secure compartment 120, 220, 320 of a mobile computer workstation 100, 200, 300 (see, e.g., FIGS. 3a, 3b and 3c). When the user actuates the switch or button 44, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 to turn the target computer 160N, making it available for use by the user...” paragraphs 0054/0058/0062).
Abu-Akel as modified by D’Agostino is silent with reference to wherein the data processing unit recognizes an operation of turning off the illumination switch by a user as the state 3Application No.: 16/553,371Docket No.: SATURN 3.0-3081 CON transition from the active state to the non-active state of the electronic apparatus activation control apparatus and stops outputting of the activation instruction to the network apparatus on the basis of the recognition of the state transition.  
Park teaches wherein the data processing unit recognizes an operation of turning off the illumination switch by a user as the state 3Application No.: 16/553,371Docket No.: SATURN 3.0-3081 CON transition from the active state to the non-active state of the electronic apparatus activation control apparatus and stops outputting of the activation instruction to the network apparatus on the basis of the recognition of the state transition (“...In FIG. 4, if the power off command input by the user is received (S410-Y), the control device 100 may check the power state of the plurality of apparatuses in the home network (S420). In more detail, if a single code is used to control the power of the plurality of apparatuses in the home network, the control device 100 requests the power state information from the plurality of apparatuses, and then monitors the power state of the plurality of apparatuses currently connected over the home network using the power state information received as a result of the request. Here, the received power state information may comprise ID information and power control code information associated with each of the plurality of apparatuses...Alternatively, if the power on code and power off code are used to control the power of the plurality of apparatuses in the home network, there is no need for the control device 100 to monitor the power state of the plurality of apparatuses within the home network...Subsequently, the control device 100 controls the plurality of apparatuses to be concurrently turned off according to the monitored power state of the plurality of apparatuses (S430). In more detail, the control device 100 identifies currently running apparatuses among the plurality of apparatuses using the received power state information, and transmits a power off code to the currently running apparatuses, to concurrently turn off all of the currently running apparatuses in the home network. Accordingly, it is possible for a user to turn off all of the currently running apparatuses using a single power control button, so user convenience can increase...” paragraphs 0046-0048). 
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel and D’Agostino with the teaching of Park because the teaching of Park would improve the system of Abu-Akel and D’Agostino by optimally monitoring and controlling power resources.

As to claim 14, Abu-Akel teaches the electronic apparatus activation control system according to claim 13, however it is silent with reference to wherein the network apparatus periodically detects the reception of the activation instruction from the network apparatus activation device, and when the reception detection of the activation instruction is stopped in the periodical detection process, performs the transition process from the activation state to the standby state.  
Park teaches wherein the network apparatus periodically detects the reception of the activation instruction from the network apparatus activation device, and when the reception detection of the activation instruction is stopped in the periodical detection process, performs the transition process from the activation state to the standby state (“...In FIG. 4, if the power off command input by the user is received (S410-Y), the control device 100 may check the power state of the plurality of apparatuses in the home network (S420). In more detail, if a single code is used to control the power of the plurality of apparatuses in the home network, the control device 100 requests the power state information from the plurality of apparatuses, and then monitors the power state of the plurality of apparatuses currently connected over the home network using the power state information received as a result of the request. Here, the received power state information may comprise ID information and power control code information associated with each of the plurality of apparatuses...Alternatively, if the power on code and power off code are used to control the power of the plurality of apparatuses in the home network, there is no need for the control device 100 to monitor the power state of the plurality of apparatuses within the home network...Subsequently, the control device 100 controls the plurality of apparatuses to be concurrently turned off according to the monitored power state of the plurality of apparatuses (S430). In more detail, the control device 100 identifies currently running apparatuses among the plurality of apparatuses using the received power state information, and transmits a power off code to the currently running apparatuses, to concurrently turn off all of the currently running apparatuses in the home network. Accordingly, it is possible for a user to turn off all of the currently running apparatuses using a single power control button, so user convenience can increase...” paragraphs 0046-0048). 
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel and D’Agostino with the teaching of Park because the teaching of Park would improve the system of Abu-Akel and D’Agostino by optimally monitoring and controlling power resources.

Claims 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2008/0229091 A1 to Abu-Akel in view of U.S. Pub. No. 2005/0239518 A1 to D’Agostino et al. as applied to claim 2 above, and further in view of U.S. Pub. No. 2004/0092282 A1 to Kim et al.

As to claim 7, Abu-Akel as modified by D’Agostino teaches the electronic apparatus activation control apparatus according to claim 2, however it is silent with reference to wherein the data processing unit outputs the activation instruction for activating only the network apparatus selected.
Kim teaches the electronic apparatus activation control apparatus according to claim 2, wherein the data processing unit outputs the activation instruction for activating only the network apparatus selected (“...If the user chooses one of the plurality of electronic appliances 10 to control from the list of the plurality of electronic appliances 10 that is displayed on the user's terminal 7, the power of the selected electronic appliance 10 is controlled by a telephone signal transmitted to the selected electronic appliance 10 through the telephone network 32 from the remote control server 5. That is, the power of an electronic appliance 10 can be controlled remotely by the user's terminal 7 available for accessing the Internet 3 with the use of the existing telephone network 32...The ring signal is generated when the user selects the electronic appliance 10, the power of which he desires to control, among the list of electronic appliances 10 displayed on the web page of the user's terminal 7. That is, the ring signal is transmitted to the selected electronic appliance 10, and a telephone network accessing unit 12 of the selected electronic appliance 10 (to be described later) senses the ring signal. In the case where the selected electronic appliance 10 is turned off, power is supplied to the electronic appliance 10 by the sensed ring signal...In the case of a DTMF signal as another embodiment, if the electronic appliance 10, the power of which the user desires to control, is selected through the user's terminal 7, the telephone signal transmitting unit 24 transmits the ring signal to the electronic appliance 10. Subsequently, the electronic appliance 10 receives the telephone signal from the user. If the user presses buttons on the keypad of the user's terminal 7, or number buttons on a cellular phone, to control power of the electronic appliance10, the telephone signal transmitting unit 24 transmits this information to the electronic appliance 10 as a DTMF signal...In an embodiment, the controller 16 controls the power supplying unit 14 so as to allow power of the electronic appliance 10 to be controlled according to a selection of the electronic appliance 10 through the user's terminal 7 and a separate manipulation for power control, for example, according to the DTMF signal generated by pressing a specific button on the keypad...In the above-described embodiments, power of the electronic appliance 10 linked to the remote control server 5 through the telephone network 32 is activated by manipulation by the user of the user's terminal 7 that is accessible to the Internet 3. Where power of the electronic appliance 10 is turned on, the electronic appliance 10 may be constructed so that its power is turned off according to a ring signal or a DTMF signal...” paragraphs 0007/0026/0033/0034/0050).
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel and D’Agostino with the teaching of Kim because the teaching of Kim would improve the system of Abu-Akel and D’Agostino by a remote control system of electronic appliances capable of controlling power supply to the electronic appliances and allowing user to select an electronic appliance of a plurality of electronic appliances to activate (Kim paragraph 0003).

Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2008/0229091 A1 to Abu-Akel in view of U.S. Pub. No. 2005/0239518 A1 to D’Agostino et al. as applied to claim 2 above, and further in view of  U.S. Pub. No. 2012/0315848 A1 to Smith et al.

As to claim 8, Abu-Akel as modified by D’Agostino teaches the electronic apparatus activation control apparatus according to claim 2, however it is silent with reference to wherein the state transition from the non-active state to the active state is triggered by detection of a registered terminal in a communications area of the electronic apparatus activation control apparatus.  
Smith teaches wherein the state transition from the non-active state to the active state is triggered by detection of a registered terminal in a communications area of the electronic apparatus activation control apparatus (“…Examples of passive use cases may include user identification initiated by a passive NFC tag (e.g. a badge or keyfob), an NFC capable accessory device (e.g., a remote control), or an NFC-capable mobile device (e.g., mobile phone) being held within the activation range of the NFC receiver. The NFC receiver may be implemented on an ancillary control system device, either a dedicated receiver or integrated into another piece of equipment (e.g., control surface, touch panel, user interface device). When within range, the passive tag is activated and interrogated and delivers a unique identification string to the reader device. The reader device then informs the control system of the details of the event as well as performs some actions directly if necessary to support the intended outcome…” paragraphs 0028/0029/0033/0034/0038/0039).
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel and D’Agostino with the teaching of Smith because the teaching of Smith would improve the system of Abu-Akel and D’Agostino by a set of communication protocols that enable two electronic devices, one of which is usually a portable device such as a smartphone, laptops, to establish communication by bringing them within range of each other.

Response to Arguments
Applicant’s arguments with respect to claims 2-17 have been considered but are moot because the new ground of rejection relies on additional reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194